AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into as of this 22nd day of December, 2014,  (the “Effective Date”), by and
between Tutor Perini Corporation, a Massachusetts corporation (herein referred
to as “Employer”), and Ronald N. Tutor, an individual (“Executive”).

WHEREAS, Executive and Employer currently are a party to an Employment Agreement
dated December 23, 2008 as amended by Amendment No. 1 thereto dated March 20,
2009 and Amendment No. 2 thereto dated June 1, 2012 (collectively, the “Original
Agreement”);

WHEREAS, the parties now desire to amend and restate the Original Agreement with
this Agreement, and intend for this Agreement to supersede the Original
Agreement in all respects once this Agreement becomes effective in accordance
with the terms and conditions hereof;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:

Section 1. Effectiveness.  This Agreement shall become effective on the
Effective Date.

Section 2. Employment Agreement.  On the terms and conditions set forth in this
Agreement, the Employer agrees to continue to employ Executive and Executive
agrees to continue to be employed by the Employer for the Employment Period set
forth in Section 3 and in the positions and with the duties set forth in Section
4.  Terms used herein with initial capitalization not otherwise defined are
defined in Section 27.

Section 3. Term.  The initial term of employment under this Agreement shall be
for a period commencing on the Effective Date and ending on December 31, 2018
(the “Initial Term”). The term of employment shall be automatically extended for
an additional consecutive 12-month period (the “Extended Term”) on the
expiration of the Initial Term and each subsequent anniversary thereof, unless
and until the Employer or Executive provides written notice to the other party
in accordance with Section 14 hereof not less than 90 days before such
anniversary date that such party is electing not to extend the term of
employment under this Agreement (“Non-Renewal”), in which case the term of
employment hereunder shall end as of the end of such Initial Term or Extended
Term, as the case may be, unless sooner terminated as hereinafter set
forth.  Such Initial Term and all such Extended Terms are collectively referred
to herein as the “Employment Period.”

 

Section 4. Position and Duties.  During the Employment Period, Executive shall
serve as the Chief Executive Officer of the Employer, as a member of the
Employer’s Board of Directors (the “Board”) and as Chairman of the Board. In
such capacities, Executive shall report exclusively to the Board and shall be
the most senior executive officer of the Employer and shall have the duties,
responsibilities and authorities customarily associated with the positions of
chairman of the board of directors and chief executive officer of a company the
size and nature of the Employer, including, without limitation, oversight of the
Employer’s day-to-day operations.  Executive shall use his good faith efforts to
assist the Employer in developing a long-term succession plan and assisting in
its implementation. Executive shall devote Executive’s reasonable best efforts
and full



A-1

 

--------------------------------------------------------------------------------

 

business time to the performance of Executive’s duties hereunder and the
advancement of the business and affairs of the Employer; provided that Executive
shall be entitled (i) with the consent of the Board (which shall not be
unreasonably withheld), to serve as a member of the board of directors of a
reasonable number of other companies, (ii) to serve on civic, charitable,
educational, religious, public interest or public service boards (including,
without limitation, the USC Board of Trustees), and (iii) to manage Executive’s
personal and family investments, in each case, to the extent such activities,
individually or in the aggregate, do not materially interfere with the
performance of Executive’s duties and responsibilities hereunder. 

Section 5. Place of Performance.  During the Employment Period, Executive shall
be based primarily at the offices of the Employer as of the Effective Time near
Los Angeles, California, except for reasonable travel on the Employer’s business
consistent with Executive’s positions.

Section 6. Compensation and Benefits.

(a) Base Salary.  During the Employment Period, effective January 1, 2015, the
Employer shall pay to Executive a base salary (the “Base Salary”) at the rate of
no less than $1,750,000 per calendar year, less applicable deductions, and
prorated for any partial year.  The Base Salary shall be reviewed for increase
by the Employer no less frequently than annually and shall be increased in the
discretion of the Employer and any such adjusted Base Salary shall constitute
the “Base Salary” for purposes of this Agreement.  The Base Salary shall be paid
in substantially equal installments in accordance with the Employer’s regular
payroll procedures.  Executive’s Base Salary may not be decreased during the
Employment Period.

(b) Annual Bonus.  Executive shall be paid an annual cash performance bonus (an
“Annual Bonus”) in respect of each calendar year that ends during the Employment
Period, to the extent earned based on performance against objective performance
criteria.  The performance criteria for any particular calendar year shall be
established by the Compensation Committee of the Board (the “Compensation
Committee”) no later than 90 days after the commencement of such calendar year.
Executive’s target Annual Bonus for a calendar year shall be no less than 150%
and Executive’s maximum Annual Bonus shall be no greater than 215% of his Base
Salary for that year if maximum levels of performance for that year (as
established by the Compensation Committee when the performance criteria for that
year are established) are achieved, with greater or lesser amounts (including
zero) paid for performance above and below target (such greater and lesser
amounts to be determined by a formula established by the Compensation Committee
for that year when it established the targets and performance criteria for that
year).  To be clear, Annual Target levels of performance and payouts shall be
consistent with the following: 

 

 

 

 

 

 



A-2

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Threshold/Minimum

Target

Maximum

 

Level of “Pre-tax Income” Goal Achievement Required

80%

100%

120% or more

 

Payout (stated as a % of Base Salary)

100%

150%

215%

 

Value of Payout in Dollars

~$1.75M

~$2.63M

~$3.76M

 

 

 

 

 

 

Executive’s Annual Bonus for a calendar year shall be determined by the
Compensation Committee after the end of the calendar year and shall be paid to
Executive when annual bonuses for that year are paid to other senior executives
of the Employer generally, but in no event later than March 15 of the following
calendar year.  In carrying out its functions under this Section 6(b), the
Compensation Committee shall at all times act reasonably and in good faith, and
shall consult with Executive to the extent appropriate.

(c) Signing Bonus. As part of the inducement to the Executive to extend the
Executive’s contract for a further two years, Executive will receive a $5
million cash bonus payable upon the finalization of a Board approved succession
plan including the naming of a successor for the role of the Chief Executive
Officer of the Employer, subject to the Executive’s continued employment with
the Company at the time of payment of such signing bonus. The Board may delegate
approval of the plan, monitoring its implementation and authorization of the
payment to the Compensation Committee.

(d) Equity Compensation.  Executive will be considered at a level appropriate
for his positions with the Employer for participation in the Employer’s
company-wide equity incentive plan, including the potential grant of restricted
stock units of the Employer.  Subject to the terms of this Agreement, any
restricted stock units (“RSU’s”)  that are granted shall be governed by a
restricted stock unit agreement in substantially the form used by the Employer
for awards of restricted stock units to other senior executives.    

(1) Notwithstanding anything else in this Section 6(d), Employer has a plan or
will create a plan contemporaneous with this Agreement that will provide that
Executive will receive an annual grant of 150,000 RSU’s and 150,000 stock
options for 2015, 2016, 2017 and 2018, subject to performance criteria
established by the Compensation Committee and/or the Board and the Executive’s
continued employment with the Company at the time of grant.  Said annual 150,000
RSU’s and 150,000 stock options will be granted to Executive on each of
approximately March 31, 2015, which will vest in March, 2016; on March 31, 2016,
which will vest in March, 2017; on March 31, 2017, which will vest in March,
2018; on March 31, 2018, which will vest in March, 2019, in each case, subject
to the Executive’s continued employment with the Company at the time of grant
and on the applicable vesting date.  

(2) As part of the inducement to the Executive to extend his contract for a
further two years, Executive will be awarded (i) upon contract signing,
performance based RSU’s with a target value of $3 million that will vest on
December 31, 2017 and (ii) on January 1, 2016,  additional performance based
RSU’s with a target value of $3 million that will vest on December



A-3

 

--------------------------------------------------------------------------------

 

31, 2018, subject, in the case of each of the foregoing clauses (i) and (ii), to
the Executive’s continued employment through the applicable December 31 date
(except as otherwise provided herein) and to the achievement of the applicable
performance goals established by the Board of Directors of the Company.  The
target value of each award will be converted to a target number of shares for
the first tranche based upon the 20 days average share price ending December 10,
2014 and for the second tranche based upon the 20 days average share price
ending January 1, 2016. The performance metrics are subject to approval by the
Board of Directors and, for each tranche, will be based upon the Employer’s
relative Total Shareholder Return (“TSR”) against its disclosed peer group over
a 3-year period (the first tranche performance period will be from 1/1/2015 to
12/31/2017 and the second tranche performance period will be from 1/1/2016 to
12/31/2018).  Subject to approval by the Board of Directors of the Company, the
Executive will receive the target shares if the Employer’s TSR performance
relative to the peer group meets the 50th percentile, the Executive will receive
zero shares if the Employer’s TSR is below the 30th percentile and the Executive
will receive 250% of the target shares if the Companies TSR is at or above the
80th percentile with a pre-determined pro-ration between those ranges as defined
in the applicable terms of the related plan or award agreement.             

(e) Other Incentives.  Executive shall be eligible for other or additional
long−term incentives in the sole and absolute discretion of the Compensation
Committee and/or the Board.  Such incentive awards (if any) shall be at a level,
and on terms and conditions, that are commensurate with Executive’s positions
and responsibilities at the Employer and appropriate in light of corresponding
awards to other senior executives of the Employer (but without regard to any
special or one−time grants to other senior executives, including any sign−on or
special retention grants).  Except as otherwise provided herein, Executive shall
not be entitled to participate in any other compensation, bonus, retention or
incentive program, except as may be explicitly determined by the Board or the
Compensation Committee in its sole and absolute discretion.

(f) Perquisites.  During the Employment Period, Executive shall be entitled to
150 hours of flying time per calendar year of personal use of the Business
Boeing Jet 737-700 Reg. No. N315TS, S/N 30772 (“BBJ”) with any unused balance
being carried forward to subsequent calendar years in the Employment
Period.  Executive shall also be provided with an automobile and driver on terms
and conditions to be determined by the Board.  During the Employment Period,
Executive shall, in addition to the foregoing, also be entitled to (i) to
participate in all fringe benefits and perquisites made available generally to
senior executives of the Employer, such participation to be at levels, and on
terms and conditions, that are commensurate with his positions and
responsibilities at the Employer, and (ii) to receive such additional fringe
benefits and perquisites as the Employer may, in its sole and absolute
discretion, from time to time provide.    During the Employment Period, the
Employer may provide Executive with access to a reasonable level of Employer
resources, consistent with past practices, reasonably necessary for the purpose
of providing Executive with personal financial and accounting services. During
the Employment Period, the Employer will provide Executive with additional life
insurance coverage that can be purchased for an annual premium of not more than
$160,000.

(g) Vacation; Benefits.  Executive shall be entitled to 30 vacation days during
each calendar year in the Employment Period, such vacation to be accrued, taken
and carried over in accordance with the policies of the Employer.  During the
Employment Period, Executive will be entitled to participate in all pension,
retirement, profit sharing, savings, 401(k), income deferral, life



A-4

 

--------------------------------------------------------------------------------

 

insurance, disability insurance, accidental death and dismemberment protection,
travel accident insurance, hospitalization, medical, dental, vision and other
employee benefit plans, programs and arrangements that may from time to time be
made available generally to other senior executives of the Employer, all to the
extent Executive is eligible under the terms of such plans, programs and
arrangements. Executive’s participation in all such plans, programs and
arrangements shall be at a level, and on terms and conditions, that are
commensurate with his positions and responsibilities at the Employer.  

(h) Clawback of Certain Incentive Compensation.  Notwithstanding any other
provision herein to the contrary, any “incentive-based compensation” within the
meaning of Section 10D of the Securities Exchange Act of 1934, as amended (the
“Act”) shall be subject to clawback by the Employer in the manner required by
the Employer’s recoupment policy as in effect from time to time and in the
manner required by Section 10D(b)(2) of the Act, as determined by the applicable
rules and regulations promulgated thereunder from time to time by the U.S.
Securities and Exchange Commission.

Section 7. Expenses.  Executive is expected and is authorized to incur
reasonable expenses in the performance of his duties hereunder.  The Employer
shall reimburse Executive for all such expenses reasonably and actually incurred
in accordance with policies which may be adopted from time to time by the
Employer promptly upon periodic presentation by Executive of an itemized
account, including reasonable substantiation, of such expenses.  Unless the
Employer’s financial condition materially declines from that existing at the
Effective Date, the Employer shall maintain for Executive’s business use an
aircraft similar to the aircraft historically used by the Employer prior to the
Effective Date.

Section 8. Confidentiality, Non-Disclosure and Non-Competition Agreement.  The
Employer and Executive acknowledge and agree that during Executive’s employment
with the Employer, Executive will have access to and may assist in developing
Confidential Information and will occupy a position of trust and confidence with
respect to the Employer’s affairs and business and the affairs and business of
its Affiliates.  Executive agrees that the following obligations are necessary
to preserve the confidential and proprietary nature of Confidential Information
and to protect the Employer and its Affiliates against harmful solicitation of
employees and customers, harmful competition and other actions by Executive that
would result in serious adverse consequences for the Employer and any of its
Affiliates:

(a) Non-Disclosure.  During and after Executive’s employment with the Employer,
Executive will not knowingly use, disclose or transfer any Confidential
Information other than as authorized in writing by the Employer or within the
scope of Executive’s duties with the Employer as determined reasonably and in
good faith by Executive.  Anything herein to the contrary notwithstanding, the
provisions of this Section 8(a) shall not apply (i) when disclosure is required
by law or by any court, arbitrator, mediator or administrative or legislative
body (including any committee thereof) with actual or apparent jurisdiction to
order Executive to disclose or make accessible any information; (ii) to the
extent necessary in connection with any other litigation, arbitration or
mediation involving this Agreement, including, but not limited to, the
enforcement of this Agreement; (iii) as to information that becomes generally
known to the public or within the relevant trade or industry other than due to
Executive’s violation of this Section 8(a); or (iv) as to information that is or
becomes available to Executive on a non-confidential basis from a source that is
entitled to disclose it to Executive.



A-5

 

--------------------------------------------------------------------------------

 

(b) Materials.  Executive will not remove any Confidential Information or any
other property of the Employer or any of its Affiliates from the Employer’s
premises or make copies of such materials except for normal and customary use in
the Employer’s business as determined reasonably and in good faith by
Executive.  The Employer acknowledges that Executive, in the ordinary course of
his duties, routinely uses and stores Confidential Information at home and other
locations.  Executive will return to the Employer all Confidential Information
and copies thereof and all other property of the Employer or any of its
Affiliates at any time upon the request of the Employer and in any event
promptly after termination of Executive’s employment.  Executive agrees to
identify and return to the Employer any copies of any Confidential Information
within Executive’s control after Executive ceases to be employed by the
Employer.  Anything to the contrary notwithstanding, nothing in this Section 8
shall prevent Executive from retaining a home computer, papers and other
materials of a personal nature, including diaries, calendars and Rolodexes,
information relating to his compensation or relating to reimbursement of
expenses, information that he reasonably believes may be needed for tax
purposes, and copies of plans, programs and agreements relating to his
employment.

(c) Developments.  Executive shall, promptly upon reasonable request, disclose
to the Employer all inventions (whether patentable or not), trade secrets,
trademark concepts, and advertising and marketing concepts (collectively,
hereinafter referred to as “Developments”), that he makes, alone or with others,
during his employment with Employer or any of its Affiliates relating to any of
their businesses.  Employer will exclusively own all Developments.  Executive
hereby assigns to the Employer all rights that he has or acquires in any
Developments, and he will execute any documents and take any actions as
reasonably requested by the Employer necessary to effect that assignment.
Executive need not incur any cost related to that assignment or the creation of
any related intellectual property rights. The parties agree that Developments
are Confidential Information.  Both during the Employment Period and thereafter,
Executive shall fully cooperate with the Employer’s reasonable requests in the
protection and enforcement of any intellectual property rights that relate to
services performed by Executive for the Employer or any of its Affiliates,
whether under the terms of this Agreement or otherwise.  This shall include,
upon reasonable request by the Employer, executing, acknowledging, and
delivering to Employer all documents or papers that may be necessary to enable
Employer to publish or protect such intellectual property rights. The Employer
shall bear all costs in connection with Executive’s compliance with the terms of
this provision. 

(d) Cooperation.  During the Employment Period and thereafter Executive will,
upon reasonable request and subject to such reasonable condition as Executive
may reasonably establish: (a) cooperate with the Employer in connection with any
matter that arose during Executive’s employment and that relates to the business
or operations of the Employer or any of its Affiliates, or of which Executive
may have any knowledge or involvement; (b) consult with and provide information
to the Employer and its representatives concerning such matters; and (c) assist
in succession planning efforts of the Employer.  Such cooperation shall be
rendered at reasonable times and places and in a manner that does not
unreasonably interfere with any other employment in which Executive may then be
engaged. Nothing in this Agreement shall be construed or interpreted as
requiring Executive to provide any testimony or affidavit that is not truthful.



A-6

 

--------------------------------------------------------------------------------

 

(e) No Solicitation or Hiring of Employees.  During the Non-Compete Period,
Executive shall not solicit, entice, persuade or induce any individual who is
employed by the Employer or any of its Affiliates (or who was so employed within
180 days prior to Executive’s action) to terminate or refrain from continuing
such employment or to become employed by or enter into contractual relations
with any other individual or entity other than the Employer or any of its
Affiliates, and Executive shall not hire, directly or indirectly, as an
employee, consultant or otherwise, any such person.  Anything to the contrary
notwithstanding, the Employer agrees that (i) Executive’s responding to an
unsolicited request from any former employee of the Employer for advice on
employment matters; and (ii) Executive’s responding to an unsolicited request
for an employment reference regarding any former employee of the Employer from
such former employee, or from a third party, by providing a reference setting
forth his personal views about such  former employee, shall not be deemed a
violation of this Section 8(e).

(f) Non-Competition.

(i) During the Non-Compete Period, Executive shall not, directly or indirectly,
(A) solicit or encourage any client or customer of the Employer or any of its
Affiliates, or any person or entity who was such a client or customer within
180 days prior to Executive’s action to terminate, reduce or alter in a manner
adverse to the Employer or any of its Affiliates, any existing business
arrangements with the Employer or any of its Affiliates or to transfer existing
business from the Employer or any of its Affiliates to any other person or
entity, (B) provide services in any capacity to any entity if (i) the entity
competes with the Employer or any of its Affiliates by engaging in any business
engaged in by the Employer or any of its Affiliates in any country in which the
Employer or its Affiliates engages in such business, or (ii) the services to be
provided by Executive are competitive with the Employer and substantially
similar to those previously provided by Executive to the Employer or any of its
Affiliates; or (C) own an interest in any entity described in subsection (B)(i)
immediately above; provided, however, that Executive may own, as a passive
investor, securities of any such entity that has outstanding publicly traded
securities so long as his direct holdings in any such entity shall not in the
aggregate constitute more than 5% of the voting power of such entity.  Executive
agrees that, before providing services, whether as an employee or consultant, to
any entity during the Non-Compete Period, he will provide a copy of this
Agreement to such entity, and such entity shall acknowledge to the Employer in
writing that it has read this Agreement.  Executive acknowledges that this
covenant has a unique, very substantial and immeasurable value to the Employer,
that Executive has sufficient assets and skills to provide a livelihood for
Executive while such covenant remains in force and that, as a result of the
foregoing, in the event that Executive breaches such covenant, monetary damages
would be an insufficient remedy for the Employer and equitable enforcement of
the covenant would be proper. 

(ii) If the restrictions contained in Section 8(f)(i) shall be determined by any
court of competent jurisdiction to be unenforceable by reason of their extending
for too great a period of time or over too great a geographical area or by
reason of their being too extensive in any other respect, Section 8(f)(i) shall
be modified to be effective for the maximum period of time for which it may be
enforceable and over the maximum geographical area as to which it may be
enforceable and to the maximum extent in all other respects as to which it may
be enforceable.



A-7

 

--------------------------------------------------------------------------------

 

(g) Publicity.  During the Employment Period, Executive hereby grants to the
Employer the right to use, in a reasonable and appropriate manner, Executive’s
name and likeness, without additional consideration, on, in and in connection
with technical, marketing or disclosure materials, or any combination thereof,
published by or for the Employer or any of its Affiliates.

(h) Conflicting Obligations and Rights.  Executive agrees to inform the Employer
of any apparent conflicts between Executive’s work for the Employer and any
obligations Executive may have to preserve the confidentiality of another’s
proprietary information or related materials before using the same on the
Employer’s behalf.  The Employer shall receive such disclosures in confidence
and consistent with the objectives of avoiding any conflict of obligations and
rights or the appearance of any conflict of interest.

(i) Enforcement.  Executive acknowledges that in the event of any breach of this
Section 8, the business interests of the Employer and its Affiliates will be
irreparably injured, the full extent of the damages to the Employer and its
Affiliates will be impossible to ascertain, monetary damages will not be an
adequate remedy for the Employer and its Affiliates, and the Employer will be
entitled to enforce this Agreement by a temporary, preliminary and/or permanent
injunction or other equitable relief, without the necessity of posting bond or
security, which Executive expressly waives.  Executive understands that the
Employer may waive some of the requirements expressed in this Agreement, but
that such a waiver to be effective must be made in writing and should not in any
way be deemed a waiver of the Employer’s right to enforce any other requirements
or provisions of this Agreement.  Executive agrees that each of Executive’s
obligations specified in this Agreement is a separate and independent covenant
and that the unenforceability of any of them shall not preclude the enforcement
of any other covenants in this Agreement.  Executive further agrees that any
breach of this Agreement by the Employer prior to the Date of Termination shall
not release Executive from compliance with his obligations under this Section 8,
so along as the Employer fully complies with Section 10, Section 12, and Section
13.

Section 9.



Termination of Employment.

(a) Permitted Terminations.  Executive’s employment hereunder may be terminated
during the Employment Period under the following circumstances:

(i) Death.  The Employment Period and Executive’s employment hereunder shall
terminate upon Executive’s death;

(ii) By the Employer.  The Employer may terminate the Employment Period and
Executive’s employment:

(A) Disability.  If Executive has been substantially unable to perform
Executive’s material duties hereunder by reason of illness, physical or mental
disability or other similar incapacity, which inability shall continue for
180 consecutive days or 270 days in any 24-month period (a “Disability”)
(provided, that until such termination, Executive shall continue to receive his
compensation and benefits hereunder, reduced by any benefits payable to him
under any disability insurance policy or plan applicable to him or her); or

(B) Cause.  For Cause or without Cause;



A-8

 

--------------------------------------------------------------------------------

 

(iii) By Executive.  Executive may terminate the Employment Period and his
employment for any reason (including Good Reason) or for no reason.

(b) Termination.  Any termination of Executive’s employment by the Employer or
Executive (other than because of Executive’s death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 14 hereof.  For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon, if any, and shall set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated.  Termination of
Executive’s employment shall take effect on the Date of Termination.  Executive
agrees, in the event of any dispute under Section 9(a)(ii)(A) as to whether a
Disability exists, and if requested by the Employer, to submit to a physical
examination by a licensed physician selected by mutual consent of the Employer
and Executive (which shall not unreasonably be withheld), the cost of such
examination to be paid by the Employer.  The written medical opinion of such
physician shall be conclusive and binding upon each of the parties hereto as to
whether a Disability exists and the date when such Disability arose.  This
Section shall be interpreted and applied so as to comply with the provisions of
the Americans with Disabilities Act and any applicable state or local laws.

Section 10.    Compensation Upon Termination.

(a) Death.  If Executive’s employment is terminated during the Employment Period
as a result of Executive’s death, this Agreement and the Employment Period shall
terminate without further notice or any action required by the Employer or
Executive’s legal representatives.  Upon Executive’s death during the Employment
Period, the Employer shall pay or provide the following:  (i) Executive’s Base
Salary due through the Date of Termination, (ii) all Accrued Benefits, if any,
to which Executive is entitled as of the Date of Termination at the time such
payments are due, (iii) except for the awards made under Section 6(d)(2)
above, all remaining outstanding equity awards held by Executive immediately
prior to his termination shall immediately vest (with outstanding options
remaining exercisable for the length of their remaining term), and (iv) for
those outstanding equity awards granted under Section 6(d)(2) above Executive
will receive a full payout based upon actual performance (as determined at the
end of each 3-year cycle) paid at the end of the performance period.  Except as
set forth herein, the Employer shall have no further obligation to Executive
under this Agreement.

(b) Disability.  If the Employer terminates Executive’s employment during the
Employment Period because of Executive’s Disability, the Employer shall pay or
provide the following: (i)  Executive’s Base Salary due through the Date of
Termination, (ii) all Accrued Benefits, if any, to which Executive is entitled
as of the Date of Termination at the time such payments are due,  (iii) except
for the awards made under Section 6(d)(2) above,  all remaining outstanding
equity awards held by Executive immediately prior to his termination shall
immediately vest (with outstanding options remaining exercisable for the length
of their remaining term) and (iv) for those outstanding equity awards granted
under Section 6(d)(2) above Executive will receive a full payout based upon
actual performance (as determined at the end of each 3-year cycle) paid at the
end of the performance period.  Except as set forth herein, the Employer shall
have no further obligations to Executive under this Agreement.



A-9

 

--------------------------------------------------------------------------------

 

(c) Retirement. If the Executive retires from the position of CEO or Chairman
and does not remain either CEO or Chairman during the term of the contract, the
Executive will receive such earned and vested retirement benefits under
Employer’s employee benefit plans in which the Executive participates in
accordance with the terms thereof, and will be entitled to a pro-rata payout in
respect of the outstanding equity contemplated under Section 6(d)(2) above for
which Executive will receive a pro-rated payout based upon the full number of
months employed during the applicable 36 month performance period related to
actual performance for the full performance period (as determined at the end of
each 3-year cycle) payable at the end of the applicable performance period once
the performance results are certified by the Board of Directors of the Company.

(d) Termination by the Employer for Cause or by Executive without Good
Reason.  If, during the Employment Period, the Employer terminates Executive’s
employment for Cause pursuant to Section 9(a)(ii)(B) or Executive terminates his
employment without Good Reason, the Employer shall pay to Executive’s Base
Salary due through the Date of Termination and all Accrued Benefits, if any, to
which Executive is entitled as of the Date of Termination, at the time such
payments are due, and Executive’s rights with respect to equity or
equity-related awards shall be governed by the applicable terms of the related
plan or award agreement.

(e) Termination by the Employer without Cause or by Executive with Good Reason. 
Subject to Section 10(f), if the Employer terminates Executive’s employment
during the Employment Period other than for Cause or Disability pursuant to
Section 9(a) or if Executive terminates his employment hereunder with Good
Reason: (i) the Employer shall pay Executive (A) Executive’s Base Salary due
through the Date of Termination, (B) a Pro Rata Bonus at the time other
executives of the Employer receive annual bonuses for the calendar year in which
the Date of Termination occurs, (C) all Accrued Benefits, if any, to which
Executive is entitled as of the Date of Termination, in each case at the time
such payments are due and (D) a cash lump sum in an amount equal to two times
the sum of Executive’s Base Salary and Target Bonus for the year of termination,
(ii) except for the awards made under Section 6(d)(2) above, all remaining
outstanding equity awards held by Executive immediately prior to his termination
shall immediately vest (with outstanding options remaining exercisable for the
length of their remaining term), (iii) for those outstanding equity awards
granted under Section 6(d)(2) above Executive will receive a pro-rated payout
based upon the full number of months employed during the applicable 36 month
performance period related to actual performance for the full performance period
(as determined at the end of each 3-year cycle) payable at the end of the
applicable performance period once the performance results are certified by the
Board of Directors of the Company.  As of the Effective Date of this Agreement,
the outstanding equity awards are as follows: 

 

 

 

 

 

 

 

 

 



A-10

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

Equity Awards

Approximate Grant Date

Vesting Date

 

 

 

 

 

Annual Employment Contract Award:

March 31, 2014

March 2015

 

150,000 Restricted Stock Units

 

 

 

150,000 Non-Qualified Stock Options

 

 

 

 

 

 

 

Additional Retention Award:

March 31, 2014

March 2015

 

75,000 Restricted Stock Units

 

 

 

75,000 Non-Qualified Stock Options

 

 

 

 

 

 

 

Additional Retention Award:

March 31, 2014

March 2017

 

150,000 Restricted Stock Units

 

 

 

150,000 Non-Qualified Stock Options

 

 

 

 

 

 

 

Contract Extension Award:

December 22, 2014

December 2017

 

120,097 Restricted Stock Units

 

 

 

 

 

 

 

Annual Employment Contract Award:

March 31, 2015

March 2016

 

150,000 Restricted Stock Units

 

 

 

150,000 Non-Qualified Stock Options

 

 

 

 

 

 

 

Contract Extension Award:

January 1, 2016

December 2018

 

TBD Restricted Stock Units valued at $3 million

 

 

 

 

 

 

 

Annual Employment Contract Award:

March 31, 2016

March 2017

 

150,000 Restricted Stock Units

 

 

 

150,000 Non-Qualified Stock Options

 

 

 

 

 

 

 

Annual Employment Contract Award:

March 31, 2017

March 2018

 

150,000 Restricted Stock Units

 

 

 

150,000 Non-Qualified Stock Options

 

 

 

 

 

 

 

Annual Employment Contract Award:

March 31, 2018

March 2019

 

150,000 Restricted Stock Units

 

 

 

150,000 Non-Qualified Stock Options

 

 

 

 

 

 

 

 

 

 

 

and (iv) Executive and his covered dependents shall be entitled to continued
participation in benefit plans on the same terms and conditions as applicable
immediately prior to Executive’s Date of Termination for  24 months; provided
that if such continued coverage is not permitted under the



A-11

 

--------------------------------------------------------------------------------

 

terms of such benefit plans or would result in the imposition of excise taxes on
the Employer for failure to comply with the nondiscrimination requirements of
the Patient Protection and Affordable Care Act of 2010, as amended, and the
Health Care and Education Reconciliation Act of 2010, as amended (to the extent
applicable), the Employer shall pay Executive an additional amount that, on an
after‑tax basis, is equal to the cost of comparable coverage obtained by
Executive; and provided further that if the Employer’s group health plan is
self-insured, the Employer shall report to the appropriate tax authorities
taxable income to Executive equal to the portion of the deemed cost of such
participation (based on applicable COBRA rates) not paid by Executive.

 

(f) Change in Control.  This Section 10(f) shall apply if there is (i) a
termination of Executive’s employment by the Employer other than for Cause or
Disability pursuant to Section 9(a) or by Executive for Good Reason during the
two-year period after a Change in Control or (ii) a termination of Executive’s
employment by the Employer prior to a Change in Control, if the termination was
at the request of a third party or otherwise arose in anticipation of a Change
in Control.  If any such termination occurs, Executive shall receive benefits
set forth in Section 10(e), except that (i) in lieu of the lump-sum payment
under Section 10(e)(i)(D), Executive shall receive in a lump sum after the
termination of his employment an amount equal to three multiplied by the sum of
(A) Executive’s Base Salary and (B) Executive’s Target Bonus, and (ii) the
benefits described in Section 10(e)(iv) shall be continued for the greater of
36 months or the balance of the Employment Period and (iii) for those
outstanding equity awards granted under Section 6(d)(2) above will receive a
full pay out in cash on all open performance cycles based on target performance
paid upon the occurrence of the Change in Control.  Notwithstanding anything to
the contrary herein, this Section 10(f) shall not apply upon Executive’s death.

(g) Liquidated Damages.  The parties acknowledge and agree that damages which
will result to Executive for termination by the Employer of Executive’s
employment without Cause or by Executive for Good Reason shall be extremely
difficult or impossible to establish or prove, and agree that the amounts
payable to Executive under Section 10(e)(i)(D) or Section 10(f)(i) (the
“Severance Payments”) shall constitute liquidated damages for any such
termination.  Executive agrees that, except for such other payments and benefits
to which Executive may be entitled as expressly provided by the terms of this
Agreement or any other applicable benefit plan, such liquidated damages shall be
in lieu of all other claims that Executive may make by reason of any such
termination of his employment and that, as a condition to receiving the
Severance Payments, Executive will execute and not revoke a release of claims
substantially in the form attached hereto as Exhibit A and the revocation period
with respect to such release shall have expired in each case within 60 days of
the Date of Termination.  Within five business days of the Date of Termination,
the Employer shall deliver to Executive the appropriate form of release of
claims for Executive to execute.  The Severance Payments, other than the
continuing rights described in Section 10(e)(iv) and clause (ii) of the second
sentence of Section 10(f), shall be made upon the date that is 60 days following
the Date of Termination, provided that if any portion of the Severance Payment
does not constitute deferred compensation for purposes of Code Section 409A,
such portion shall be paid within three business days of the expiration of the
revocation period without the release being revoked.  The Executive shall be
entitled to receive the benefits described in Section 10(e)(iv) and clause (ii)
of the second sentence of Section 10(f),  commencing upon the Date of
Termination, but such benefits shall cease immediately if the release of claims
is not executed and no longer subject to revocation within the time period
described in this Section.



A-12

 

--------------------------------------------------------------------------------

 

(h) No Offset.  In the event of termination of his employment, Executive shall
be under no obligation to seek other employment and there shall be no offset
against amounts due to him on account of any remuneration or benefits provided
by any subsequent employment he may obtain.    The Employer’s obligation to make
any payment pursuant to, and otherwise to perform its obligations under, this
Agreement shall not be affected by any offset, counterclaim or other right that
the Employer or its affiliates may have against him for any reason.

(i) Section 409A. 

(i) Notwithstanding the timing of the payments pursuant to Section 10 of this
Agreement, to the extent Executive would otherwise be entitled to a payment
during the six months beginning on the Date of Termination that would be subject
to the additional tax imposed under Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), (i) the payment will not be made to Executive and
instead will be made to an account established to fund such payments (provided
that such funds shall be at all times subject to the creditors of the Employer)
and (ii) the payment, together with interest thereon at the rate of “prime” plus
1%, will be paid to Executive on the six-month anniversary of Date of
Termination. Similarly, to the extent Executive would otherwise be entitled to
any benefit (other than a cash payment) during the six months beginning on the
Date of Termination that would be subject to the additional tax under Section
409A of the Code, the benefit will be delayed and will begin being provided
(together, if applicable, with an adjustment to compensate Executive for the
delay, with such adjustment to be determined in the Employer’s reasonable good
faith discretion) on the six-month anniversary of the Date of Termination.  The
Employer will establish the account, as applicable, no later than ten days after
Executive’s Date of Termination. 

(ii) It is the intention of the parties that the payments and benefits to which
Executive could become entitled in connection with termination of employment
under this Agreement comply with Section 409A of the Code.  In the event that
the parties determine that any such benefit or right does not so comply, they
will negotiate reasonably and in good faith to amend the terms of this Agreement
such that it complies (in a manner that attempts to minimize the economic impact
of such amendment on Executive and the Employer and its affiliates).

(iii) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”

(iv) For purposes of compliance with Code Section 409A, (i) all expenses or
other reimbursements under this Agreement shall be made on or prior to the last
day of the taxable year following the taxable year in which such expenses were
incurred by the Executive, (ii) any right to reimbursement or in kind benefits
is not subject to liquidation or exchange for another benefit, and (iii) no such
reimbursement, expenses eligible for reimbursement, or in-kind benefits provided
in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.



A-13

 

--------------------------------------------------------------------------------

 

(v) For purposes of Code Section 409A, the Executive’s right to receive any
installment payment pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.

(vi) Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty (30)
days following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Employer.

Section 11.  Section 280G Matters. 

  In the event that any payment that is either received by Executive or paid by
the Employer on Executive’s behalf or any property, or any other benefit
provided to Executive under this Agreement or under any other plan, arrangement
or agreement with the Employer or any other person whose payments or benefits
are treated as contingent on a change of ownership or control of the Employer
(or in the ownership of a substantial portion of the assets of the Employer) or
any person affiliated with the Employer or such person (but only if such payment
or other benefit is in connection with Executive’s employment by the Employer)
(collectively the “Employer Payments”), will be subject to the tax (the “Excise
Tax”) imposed by Section 4999 of the Code (and any similar tax that may
hereafter be imposed by any taxing authority), then Executive will be entitled
to receive either (i) the full amount of the Employer Payments, or (ii) a
portion of the Employer Payments having a value equal to $1 less than three (3)
times Executive’s “base amount” (as such term is defined in
Section 280G(b)(3)(A) of the Code), whichever of clauses (i) and (ii), after
taking into account applicable federal, state, and local income taxes and the
excise tax imposed by Section 4999 of the Code, results in the receipt by
Executive on an after-tax basis, of the greatest portion of the Employer
Payments.  Any determination required under this Section 11 shall be made in
writing by the independent public accountant of the Employer
(the “Accountants”), whose determination shall be conclusive and binding for all
purposes upon the Employer and Executive.  For purposes of making any
calculation required by this Section 11, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good-faith interpretations concerning the application of
Sections 280G and 4999 of the Code.  If there is a reduction of the Employer
Payments pursuant to this Section 11, such reduction shall occur in the
following order:  (A) any cash severance payable by reference to the Executive’s
Base Salary or Annual Bonus, (B) any other cash amount payable to Executive, (C)
any employee benefit valued as a “parachute payment,” and (D) acceleration of
vesting of any outstanding equity award.  For the avoidance of doubt, in the
event that additional Employer Payments are made to Executive after the
application of the cutback in this Section 11, which additional Employer
Payments result in the cutback no longer being applicable, the Employer shall
pay Executive an additional amount equal to the value of the Employer Payments
that were originally cutback.  The Employer shall determine at the end of each
calendar year whether any such restoration is necessary based on additional
Employer Payments (if any) made during such calendar year, and shall pay such
restoration within ninety (90) days of the last day of such calendar year.  In
no event whatsoever shall Executive be entitled to a tax gross-up or other
payment in respect of any excise tax, interest or penalties that may be imposed
on the Employer Payments by reason of the application of Section 280G or Section
4999 of the Code.

 



A-14

 

--------------------------------------------------------------------------------

 

Section 12.    Indemnification.  During the Employment Period and thereafter,
the Employer agrees to indemnify and hold Executive and Executive’s heirs and
representatives harmless, to the maximum extent permitted by law, against any
and all damages, costs, liabilities, losses and expenses (including reasonable
attorneys’ fees) as a result of any claim or proceeding (whether civil,
criminal, administrative or investigative), or any threatened claim or
proceeding (whether civil, criminal, administrative or investigative), against
Executive that arises out of or relates to Executive’s service as an officer,
director or employee, as the case may be, of the Employer, or Executive’s
service in any such capacity or similar capacity with an affiliate of the
Employer or other entity at the request of the Employer, both prior to and after
the Effective Date, and to promptly advance to Executive or Executive’s heirs or
representatives such expenses upon written request with appropriate
documentation of such expense upon receipt of an undertaking by Executive or on
Executive’s behalf to repay such amount if it shall ultimately be determined
that Executive is not entitled to be indemnified by the Employer.  During the
Employment Period and thereafter, the Employer also shall provide Executive with
coverage under its current directors’ and officers’ liability policy to the same
extent that it provides such coverage to its other executive officers.  If
Executive has any knowledge of any actual or threatened action, suit or
proceeding, whether civil, criminal, administrative or investigative, as to
which Executive may request indemnity under this provision, Executive will give
the Employer prompt written notice thereof; provided that the failure to give
such notice shall not affect Executive’s right to indemnification.  The Employer
shall be entitled to assume the defense of any such proceeding and Executive
will use reasonable efforts to cooperate with such defense.  To the extent that
Executive in good faith determines that there is an actual or potential conflict
of interest between the Employer and Executive in connection with the defense of
a proceeding, Executive shall so notify the Employer and shall be entitled to
separate representation at the Employer’s expense by counsel selected by
Executive (provided that the Employer may reasonably object to the selection of
counsel within ten (10) business days after notification thereof) which counsel
shall cooperate, and coordinate the defense, with the Employer’s counsel and
minimize the expense of such separate representation to the extent consistent
with Executive’s separate defense.  This Section 12 shall continue in effect
after the termination of Executive’s employment or the termination of this
Agreement.

Section 13. Attorney’s Fees.  The Employer shall advance Executive (and his
beneficiaries) any and all costs and expenses (including without limitation
attorneys’ fees and other charges of counsel) incurred by Executive (or any of
his beneficiaries) in resolving any controversy, dispute or claim arising out of
or relating to this Agreement, any other agreement or arrangement between
Executive and the Employer, Executive’s employment with the Employer, or the
termination thereof; provided that Executive shall reimburse the Employer any
advances on a net after-tax basis to cover expenses incurred by Executive for
claims (a) brought by the Employer on account of Executive’s alleged breach of
Section 8 of this Agreement, breach of Executive’s fiduciary duty of loyalty, or
fraud or material misconduct, if it is judicially determined that the Employer
is the prevailing party, or (b) brought by Executive that are judicially
determined to be frivolous or advanced in bad faith.

Section 14. Notices.  All notices, demands, requests, or other communications
which may be or are required to be given or made by any party to any other party
pursuant to this Agreement shall be in writing and shall be hand delivered,
mailed by first-class registered or certified mail, return receipt requested,
postage prepaid, delivered by overnight air courier, or transmitted by facsimile
transmission addressed as follows:



A-15

 

--------------------------------------------------------------------------------

 

(i) If to the Employer:

 

Tutor Perini Corporation

15901 Olden Street

Sylmar, California 91342

Attention:Corporate Secretary

Facsimile:(818) 364-8451


(ii) If to Executive:

 

Ronald N. Tutor
Address last shown on the Employer’s Records

 

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or
sent.  Each notice, demand, request, or communication that shall be given or
made in the manner described above shall be deemed sufficiently given or made
for all purposes at such time as it is delivered to the addressee (with the
return receipt, the delivery receipt, confirmation of facsimile transmission or
the affidavit of messenger being deemed conclusive but not exclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.

 

Section 15.    Severability.  The invalidity or unenforceability of any one or
more provisions of this Agreement shall not affect the validity or
enforceability of the other provisions of this Agreement, which shall remain in
full force and effect.

Section 16.    Effect on Other Agreements.  The provisions of this Agreement
shall supersede the terms of any plan, policy, agreement, award or other
arrangement of the Employer (whether entered into before or after the Effective
Date) to the extent application of the terms of this Agreement are more
favorable to Executive.

Section 17.    Survival.  It is the express intention and agreement of the
parties hereto that the provisions of Section 8,  Section 10,  Section 11,
 Section 12,  Section 13,  Section 14,  Section 16,  Section 18,  Section 19,
 Section 20, Section 22 and Section 26 hereof and this Section 17 shall survive
the termination of employment of Executive.  In addition, all obligations of the
Employer to make payments hereunder shall survive any termination of this
Agreement on the terms and conditions set forth herein.

Section 18.    Assignment.  The rights and obligations of the parties to this
Agreement shall not be assignable or delegable, except that (i) in the event of
Executive’s death, the personal representative or legatees or distributees of
Executive’s estate, as the case may be, shall have the right to receive any
amount owing and unpaid to Executive hereunder and (ii) the rights and
obligations of the Employer hereunder shall be assignable and delegable in
connection with any subsequent merger, consolidation, sale of all or
substantially all of the assets or equity interests of the Employer or similar
transaction involving the Employer or a successor corporation.  The Employer
shall require any successor to the Employer to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Employer would be required to perform it if no such succession had taken place.



A-16

 

--------------------------------------------------------------------------------

 

Section 19.    Binding Effect.  Subject to any provisions hereof restricting
assignment, this Agreement shall be binding upon the parties hereto and shall
inure to the benefit of the parties and their respective heirs, devisees,
executors, administrators, legal representatives, successors and assigns.

Section 20.    Amendment; Waiver.  This Agreement shall not be amended, altered
or modified except by an instrument in writing duly executed by the party
against whom enforcement is sought.  Neither the waiver by either of the parties
hereto of a breach of or a default under any of the provisions of this
Agreement, nor the failure of either of the parties, on one or more occasions,
to enforce any of the provisions of this Agreement or to exercise any right or
privilege hereunder, shall thereafter be construed as a waiver of any subsequent
breach or default of a similar nature, or as a waiver of any such provisions,
rights or privileges hereunder.

Section 21.    Headings.  Section and subsection headings contained in this
Agreement are inserted for convenience of reference only, shall not be deemed to
be a part of this Agreement for any purpose, and shall not in any way define or
affect the meaning, construction or scope of any of the provisions hereof.

Section 22.    Governing Law; Venue.  This Agreement, the rights and obligations
of the parties hereto, and any claims or disputes relating thereto, shall be
governed by and construed in accordance with the laws of the State of California
(but not including any choice of law rule thereof that would cause the laws of
another jurisdiction to apply).  Except as otherwise provided in Section 8(i),
each of the parties agrees that any dispute between the parties shall be
resolved only in the courts of the State of California sitting in Los Angeles,
California or the United States District Court for the Central District of
California and the appellate courts having jurisdiction of appeals in such
courts.  In that context, and without limiting the generality of the foregoing
(but subject to Section 8(i)), each of the parties hereto irrevocably and
unconditionally (a) submits for himself or itself in any proceeding relating to
this Agreement or Executive’s employment by the Employer or any of its
Affiliates, or for the recognition and enforcement of any judgment in respect
thereof (a “Proceeding”), to the exclusive jurisdiction of the courts of the
State of California sitting in Los Angeles, California, the court of the United
States District Court for the Central District of California and appellate
courts having jurisdiction of appeals from any of the foregoing, and agrees that
all claims in respect of any such Proceeding shall be heard and determined in
such California State court or, to the extent permitted by law, in such federal
court; (b) consents that any such Proceeding may and shall be brought in such
courts and waives any objection that he or it may now or thereafter have to the
venue or jurisdiction of any such Proceeding in any such court or that such
Proceeding was brought in an inconvenient court and agrees not to plead or claim
the same; (c) waives all right to trial by jury in any Proceeding (whether based
on contract, tort or otherwise) arising out of or relating to this Agreement or
Executive’s employment by the Employer or any of its Affiliates, or his or its
performance under or the enforcement of this Agreement; (d) agrees that service
of process in any such Proceeding may be effected by mailing a copy of such
process by registered or certified mail (or any substantially similar form of
mail), postage prepaid, to such party at his or its address as provided in
Section 14; and (e) agrees that nothing in this Agreement shall affect the right
to effect service of process in any other manner permitted by the laws of the
State of California.



A-17

 

--------------------------------------------------------------------------------

 

Section 23.    Representations.  Executive represents, warrants and covenants to
the Employer that:  (i) on or prior to the date of the Original Agreement,
Executive has informed the Employer of any judgment, order, agreement or
arrangement of which he is currently aware and which may affect his right to
enter into this Agreement and to fully perform his duties hereunder; (ii)
Executive is knowledgeable and sophisticated as to business matters, and that
prior to assenting to the terms of this Agreement, or giving the representations
and warranties herein, he has been given a reasonable time to review it and has
consulted with counsel of his choice; (iii) in entering into this Agreement,
Executive is not knowingly breaching or violating any provision of any law or
regulation; and (iv) Executive has not knowingly provided to the Employer, nor
been requested by the Employer to provide, any confidential or non-public
document or information of a former employer that constitutes or contains any
protected trade secret, and will not knowingly use any protected trade secrets
of any former employer in the course of his employment hereunder.

Section 24.    Entire Agreement.  This Agreement constitutes the entire
agreement between the parties respecting the employment of Executive, there
being no representations, warranties or commitments except as set forth herein,
and supersedes any and all prior agreements or understandings between the
Employer and Executive with respect to the subject matter hereof (including,
without limitation, the Original Agreement).

Section 25.    Counterparts.  This Agreement may be executed in two
counterparts, each of which shall be an original and all of which shall be
deemed to constitute one and the same instrument.

Section 26.    Withholding.  The Employer may withhold from any benefit payment
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or governmental regulation or ruling; provided that
any withholding obligation arising in connection with the exercise of a stock
option or the transfer of stock or other property shall be satisfied through
withholding an appropriate number of shares of stock or appropriate amount of
such other property.

Section 27.    Definitions.

“Accrued Benefits” means (i) any compensation deferred by Executive prior to the
Date of Termination and not paid by the Employer or otherwise specifically
addressed by this Agreement; (ii) any amounts or benefits owing to Executive or
to Executive’s beneficiaries under the then applicable benefit plans of the
Employer; (iii) any amounts owing to Executive for reimbursement of expenses
properly incurred by Executive prior to the Date of Termination and which are
reimbursable in accordance with Section 7; and (iv) any other benefits or
amounts due and owing to Executive under the terms of any plan, program or
arrangement of the Employer.

“Affiliate” means any entity controlled by, in control of, or under common
control with, the Employer.

“Cause” shall be limited to the following events (i) Executive’s conviction of,
or plea of nolo contendere to, a felony (other than in connection with a traffic
violation) under any state or federal law; (ii) Executive’s willful and
continued failure to substantially perform his essential job functions hereunder
after receipt of written notice from the Employer that specifically identifies
the manner in which Executive has substantially failed to perform his essential
job



A-18

 

--------------------------------------------------------------------------------

 

functions and specifying the manner in which Executive may substantially perform
his essential job functions in the future; (iii) a material act of fraud or
willful and material misconduct with respect, in each case, to the Employer, by
Executive; (iv) a willful and material breach of this Agreement; (v) a material
breach by Executive of any material written policy of the Employer; or (vi) a
failure by Executive to cooperate in any investigation or audit regarding the
accounting practices, financial statements, or business practices of the
Employer or any of its Affiliates.  For purposes of this provision, no act or
failure to act, on the part of Executive, shall be considered “willful” unless
it is done, or omitted to be done, by Executive in bad faith or without
reasonable belief that Executive’s action or omission was in the best interests
of the Employer.  Anything herein to the contrary notwithstanding, Executive
shall not be terminated for “Cause” hereunder unless (A) written notice stating
the basis for the termination is provided to Executive, (B) as to clauses (ii),
(iii), (iv), (v) or (vi) of this paragraph, he is given 10 days to cure the
neglect or conduct that is the basis of such claim (it being understood that any
errors in expense reimbursement may be cured by repayment), (C) if he fails to
cure such neglect or conduct, Executive has an opportunity to be heard before
the full Board prior to any vote regarding the existence of Cause and (D) there
is a vote of a majority of the members of the Board to terminate him for Cause.

“Change in Control” means the occurrence of one or more of the following events:
(i) any “person” (as such terms is used in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934 as amended (the “Act”)) or “group” (as such term
is used in Section 14(d)(d) of the Act) (other than Executive or a group
consisting of Executive) becomes a “beneficial owner” (as such term is used in
Rule 13d-3 promulgated under the Act) of more than 30% of the Voting Stock of
the Employer; (ii) the majority of the Board consists of individuals other than
Incumbent Directors, which term means the members of the Board on the Effective
Date; provided that any person becoming a director subsequent to such date whose
election or nomination for election was supported by two-thirds of the directors
who then comprised the Incumbent Directors shall be considered to be an
Incumbent Director; (iii) the Employer adopts any plan of liquidation providing
for the distribution of all or substantially all of its assets; (iv) the
Employer transfers all or substantially all of its assets or business (unless
the shareholders of the Employer immediately prior to such transaction
beneficially own, directly or indirectly, in substantially the same proportion
as they owned the Voting Stock of the Employer, all of the Voting Stock or other
ownership interests of the entity or entities, if any, that succeed to the
business of the Employer); or (v) any merger, reorganization, consolidation or
similar transaction unless, immediately after consummation of such transaction,
the shareholders of the Employer immediately prior to the transaction hold,
directly or indirectly, more than 50% of the Voting Stock of the Employer or the
Employer’s ultimate parent company if the Employer is a subsidiary of another
corporation (there being excluded from the number of shares held by such
shareholders, but not from the Voting Stock of the combined company, any shares
received by Affiliates of such other company in exchange for stock of such other
company).  For purposes of this Change in Control definition, the
“Employer” shall include any entity that succeeds to all or substantially all of
the business of the Employer and “Voting Stock” shall mean securities of any
class or classes having general voting power under ordinary circumstances, in
the absence of contingencies, to elect the directors of a corporation.

“Confidential Information” means information constituting trade secrets or
proprietary information belonging to or regarding the Employer or any of its
Affiliates or other confidential financial information, operating budgets,
strategic plans or research methods, personnel data, projects or plans, or
non-public information regarding the Employer or any of its



A-19

 

--------------------------------------------------------------------------------

 

Affiliates.  Without limiting the foregoing, “Confidential Information” shall
include, but shall not be limited to, any of the following information relating
to the Employer: (i) information regarding the Employer’s business proposals,
(ii) manner of the Employer’s operations, and methods of selling or pricing any
products or services; (iii) the identity of persons or entities actually
conducting or considering conducting business with the Employer, and any
information in any form relating to such persons or entities and their
relationship or dealings with the Employer; (iv) any trade secret or
confidential information of or concerning any business operation or business
relationship; (v) computer databases, software programs and information relating
to the nature of the hardware or software and how said hardware or software are
used in combination or alone; (vi) information concerning personnel,
confidential financial information, customer or customer prospect information,
information concerning subscribers, subscriber and customer lists and data,
methods and formulas for estimating costs and setting prices, engineering design
standards, testing procedures, research results (such as marketing surveys,
programming trials or product trials), cost data (such as billing, equipment and
programming cost projection models), compensation information and models,
business or marketing plans or strategies, deal or business terms, budgets,
vendor names, programming operations, product names, information on proposed
acquisitions or dispositions, actual performance compared to budgeted
performance, long-range plans, internal financial information (including but not
limited to financial and operating results for certain offices, divisions,
departments, and key market areas that are not disclosed to the public in such
form), results of internal analyses, computer programs and programming
information, techniques and designs, and trade secrets; (vii) information
concerning the Employer’s employees, officers, directors and shareholders; and
(viii)  any other trade secret or information of a confidential or proprietary
nature.  For purposes hereof, “Employer” shall include the Employer and any and
all of its Affiliates.

“Date of Termination” means (i) if Executive’s employment is terminated by
Executive’s death, the date of Executive’s death; (ii) if Executive’s employment
is terminated because of Executive’s Disability pursuant to Section 9(a)(ii)(A),
30 days after Notice of Termination, provided that Executive shall not have
returned to the performance of Executive’s duties on a full-time basis during
such 30-day period; (iii) if Executive’s employment is terminated by the
Employer pursuant to Section 9(a)(ii)(B) or by Executive pursuant to Section
9(a)(ii)(B), the date specified in the Notice of Termination; or (iv) if
Executive’s employment is terminated during the Employment Period other than
pursuant to Section 9(a), the date on which Notice of Termination is given.

“Extended Term” shall have the meaning set forth in Section 3.

“Good Reason” means, unless otherwise agreed to in writing by Executive, (i) any
adverse change in Executive’s titles; (ii) any reduction in Executive’s Base
Salary; (iii) a material diminution in Executive’s authority, responsibilities
or duties;  (iv) the assignment of duties materially inconsistent with
Executive’s position or status with the Employer as of the date hereof; (v) a
relocation of Executive’s primary place of employment to a location more than 50
miles further from the offices of the Employer as of the Effective Time near Los
Angeles, California; (vi) any other material breach of the terms of this
Agreement or  (vii) the failure of the Employer to obtain the assumption in
writing of its obligations under this Agreement by any successor to all or
substantially all of the assets of the Employer within 15 days after a merger,
consolidation, sale or similar transaction.  In order to invoke a termination
for Good Reason, Executive must notify the



A-20

 

--------------------------------------------------------------------------------

 

Employer of the existence of an event of Good Reason within 90 days of the
occurrence of such event, the Employer must fail to cure such event within 30
days of such notice and Executive must terminate his employment within 10 days
of the expiration of such period.

“Non-Compete Period” means the period commencing on the Effective Date and
ending twenty-four months after the expiration of the Employment Period;
provided that except for purposes of Section 8(e), in the event Executive’s
employment is terminated by Employer without Cause or terminated by the
Executive for Good Reason the Non-Competition Period shall end on the Date of
Termination.

“Pro Rata Bonus” means an amount equal to the product of (i) the Annual Bonus
that would have been earned by Executive for the calendar year that includes the
Date of Termination if his employment had not terminated and (ii) a fraction the
numerator of which is the number of days that have elapsed as of the Date of
Termination during the calendar year that includes the Date of Termination and
the denominator of which is 365.

“Target Bonus” means an amount equal to 150%  to 215% of Executive’s Base
Salary, as set forth in Section 6.

[SIGNATURE PAGE FOLLOWS]

 

 





A-21

 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf.

 

 

 

 

 

 

TUTOR PERINI CORPORATION

 

   

 

By: /s/Michael J. Kershaw

 

Name: Michael J. Kershaw

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 /s/Ronald N. Tutor      

 

Ronald N. Tutor

 

 

 

 

 

 

 

 

 

 





A-22

 

--------------------------------------------------------------------------------

 

Form of Release

THIS RELEASE (this “Release”) is made as of this ____day of ______________, by
and between Tutor  Perini Corporation, a Massachusetts corporation (herein
referred to as “Employer”), and Ronald N. Tutor, an individual (“Executive”).

PRELIMINARY RECITALS

A.Executive’s employment with the Employer has terminated.

B.Executive and the Employer are parties to an Amended and Restated Employment
Agreement, dated as of the 22nd day of December, 2014 (the “Agreement”).

AGREEMENT

In consideration of the payments due Executive under the Agreement, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Except as otherwise provided in Paragraph 5(c),  Executive, intending to be
legally bound, does hereby, on behalf of himself and his agents,
representatives, attorneys, assigns, heirs, executors and administrators
(collectively, the “Executive Parties”) REMISE, RELEASE AND FOREVER DISCHARGE
the Employer, its affiliates, subsidiaries, parents, joint ventures, and its and
their officers, directors, shareholders, and its and their respective successors
and assigns, heirs, executors, and administrators (collectively, the “Employer
Parties”) from all causes of action, suits, debts, claims and demands whatsoever
in law or in equity, which Executive or any of the Executive Parties ever had,
now has, or hereafter may have, by reason of any matter, cause or thing
whatsoever, from the beginning of Executive’s initial dealings with the Employer
to the date of this Release, and particularly, but without limitation of the
foregoing general terms, any claims arising from or relating in any way to
Executive’s employment relationship with Employer, the terms and conditions of
that employment relationship, and the termination of that employment
relationship, including, but not limited to, any claims arising under the Age
Discrimination in Employment Act, as amended, 29 U.S.C. § 621 et seq. (“ADEA”),
Title VII of The Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et
seq., the Civil Rights Act of 1966, 42 U.S.C. §1981, the Civil Rights Act of
1991, Pub. L. No. 102-166, the Americans with Disabilities Act, 42 U.S.C. §12101
et seq., the Age Discrimination in Employment Act, as amended, 29 U.S.C. §621 et
seq., the Fair Labor Standards Act, 29 U.S.C. §201 et seq., the National Labor
Relations Act, 29 U.S.C. §151 et seq., and any other claims under any federal,
state or local common law, statutory, or regulatory provision, now or hereafter
recognized, but not including such claims to payments and other rights provided
Executive under the Agreement.  This Release is effective without regard to the
legal nature of the claims raised and without regard to whether any such claims
are based upon tort, equity, implied or express contract or discrimination of
any sort.  Except as specifically provided in this Agreement, it is expressly
understood and agreed that this Release shall operate as a clear and unequivocal
waiver by Executive of any claim for accrued or unpaid wages, benefits or any
other type of payment.



A-23

 

--------------------------------------------------------------------------------

 

2. Executive expressly waives all rights afforded by any statute which limits
the effect of a release with respect to unknown claims.  Executive understands
the significance of his release of unknown claims and his waiver of statutory
protection against a release of unknown claims.

3. Executive agrees that he will not be entitled to or accept any benefit from
any claim or proceeding within the scope of this Release that is filed or
instigated by him or on his behalf with any agency, court or other government
entity.

4. The parties agree and acknowledge that the Agreement, and the settlement and
termination of any asserted or unasserted claims against the Employer and the
Employer Parties pursuant to this Release, are not and shall not be construed to
be an admission of any violation of any federal, state or local statute or
regulation, or of any duty owed by the Employer or any of the Employer Parties
to Executive.

5. Executive acknowledges as follows:

That he has read the terms of this Release, and that he understands its terms
and effects, including the fact that he has agreed to RELEASE AND FOREVER
DISCHARGE the Employer and all Employer Parties from any legal action or other
liability of any type related in any way to the matters released pursuant to
this Release other than as provided in the Agreement and in this Release.

That he understands the significance of his release of unknown claims and his
waiver of statutory protection against a release of unknown
claims.  Accordingly, Executive expressly waives any and all rights and benefits
under Section 1542 of the California Civil Code, which states:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

That he is waiving all rights to sue or obtain equitable, remedial or punitive
relief from any or all Employer Parties of any kind whatsoever, including,
without limitation, reinstatement, back pay, front pay, attorneys’ fees and any
form of injunctive relief.  Notwithstanding the above, he further acknowledges
that he is not waiving and is not being required to waive (i) any right that
cannot be waived under law, including the right to file an administrative charge
or to participate in an administrative investigation or proceeding; provided,
however, that he disclaims and waives any right to share or participate in any
monetary award resulting from the prosecution of such charge or investigation or
proceeding, (ii) any claim for indemnity pursuant to the Employer’s by-laws,
articles of incorporation or Section 12 of the Agreement, (iii) any claim for
attorney’s fees under Section 13, or (iv) any claim for Benefits and other
payments (as provided for in the Agreement).





A-24

 

--------------------------------------------------------------------------------

 

That he has signed this Release voluntarily and knowingly in exchange for the
consideration described herein, which he acknowledges is adequate and
satisfactory to him and which he acknowledges is in addition to any other
benefits to which he is otherwise entitled.

That he has been and is hereby advised in writing to consult with an attorney
prior to signing this Release.

That he does not waive rights or claims that may arise after the date this
Release is executed or those claims arising under the Agreement with respect to
payments and other rights due Executive on the date of, or during the period
following, the termination of his Employment.

That the Employer has provided him with adequate opportunity, including a period
of twenty-one (21) days from the initial receipt of this Release and all other
time periods required by applicable law, within which to consider this Release
(it being understood by Executive that Executive may execute this Release less
than 21 days from its receipt from the Employer, but agrees that such execution
will represent his knowing waiver of such 21-day consideration period), and he
has been advised by the Employer to consult with counsel in respect thereof.

That he has seven (7) calendar days after signing this Release within which to
rescind, in a writing delivered to the Employer, the portion of this Release
related to claims arising under ADEA or any other claim arising under any other
federal, state or local law that requires extension of this revocation right as
a condition to the valid release and waiver of such claim.

That at no time prior to or contemporaneous with his execution of this Release
has he filed or caused or knowingly permitted the filing or maintenance, in any
state, federal or foreign court, or before any local, state, federal or foreign
administrative agency or other tribunal, any charge, claim or action of any
kind, nature and character whatsoever (“Claim”), known or unknown, suspected or
unsuspected, which he may now have or has ever had against the Employer Parties
which is based in whole or in part on any matter referred to in Section 1 above;
and, subject to the Employer’s performance under this Release, to the maximum
extent permitted by law, Executive is prohibited from filing or maintaining, or
causing or knowingly permitting the filing or maintaining, of any such Claim in
any such forum.  Executive further covenants and agrees that he will not
encourage any person or entity, including but not limited to any current or
former employee, officer, director or stockholder of the Employer, to institute
any Claim against the Employer Parties or any of them, and that except as
expressly permitted by law or administrative policy or as required by legally
enforceable order he will not aid or assist any such person or entity in
prosecuting such Claim.

6. Miscellaneous

This Release and the Agreement, and any other documents expressly referenced
therein, constitute the complete and entire agreement and understanding of
Executive and the Employer with respect to the subject matter hereof, and
supersedes in its



A-25

 

--------------------------------------------------------------------------------

 

entirety any and all prior understandings, commitments, obligations and/or
agreements, whether written or oral, with respect thereto.

The invalidity or unenforceability of any provision of this Release shall not
affect the validity or enforceability of any other provision of this Release,
which shall otherwise remain in full force and effect.

This Release may be executed in separate counterparts, each of which shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

The obligations of each of the Employer and Executive hereunder shall be binding
upon their respective successors and assigns.  The rights of each of the
Employer and Executive and the rights of the Employer Parties shall inure to the
benefit of, and be enforceable by, any of the Employer’s, Executive’s and the
Employer Parties’ respective successors and assigns. The Employer may assign all
rights and obligations of this Release to any successor in interest to the
assets of the Employer.  

No amendment to or waiver of this Release or any of its terms shall be binding
upon any party hereto unless consented to in writing by such party.

ALL ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND
INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO
ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF
CALIFORNIA OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE
LAW OF ANY JURISDICTION OTHER THAN THE STATE OF CALIFORNIA.

*   *   *   *   *





A-26

 

--------------------------------------------------------------------------------

 

Intending to be legally bound hereby, Executive and the Employer have executed
this Release as of the date first written above.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RONALD N. TUTOR

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Ronald N. Tutor

 

 

 

 

 

 

 

 

 

 

 

 

 

TUTOR PERINI CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

READ CAREFULLY BEFORE SIGNING

I have read this Release and have been given adequate opportunity, including 21
days from my initial receipt of this Release, to review this Release and to
consult legal counsel prior to my signing of this Release.  I understand that by
executing this Release I will relinquish certain rights or demands I may have
against the Employer Parties or any of them.

 

 

 

 

 

 

Ronald N. Tutor

 

 

Witness:

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

Print Name

 

 



A-27

 

--------------------------------------------------------------------------------